DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 3/4/22.  Claims 1, 10, and 16 has/have been amended and applicant states support can be found at instant specification Fig. 9 and [0030-0035, 0079-0082].  Therefore, Claims 1, 8, 10, 16 and 21-23 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 3/4/22, with respect to rejections under 35 USC 103 for claim(s) 1, 8, 10, 16 and 21-23 have been fully considered but they are not persuasive as far as they apply to the amended 112 rejection(s) below, see the 112 rejection below.


Applicant’s arguments, see applicant’s remarks, filed 3/4/22, with respect to rejections under 35 USC 103 for claim(s) 1, 8, 10, 16 and 21-23 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 1-4.
The Examiner respectfully disagrees because there is a lack of support in the specification for the amendment to the transmit steps and there is support for the interpretation of the amendments in view of the specification.
The new confirm limitation is appears to be an attempt to include aspects of a withdrawn claim which would make it a non compliant amendment however given that it does not appear to be an intentional attempt to submit a non compliant amendment it is interpreted in a manner such that it is not a non compliant amendment.
Thus, the argument(s) are unpersuasive.

Claim Interpretation

Regarding the removal of the 101 rejection for claim(s) 1, 8, 10, 16 and 21-23, see the following.

As noted in the office action dated 12/8/21, representative claim(s) 1, 10, and 16 is/are eligible because it/they is/are not directed to the recited judicial exception (abstract idea).  The amendment of the ping (alert) to be a combination of the display device, the auditory device, and a vibration device does not negate the eligibility.

However as is noted in the 112 (a) rejections below there is not support for the “wherein the [first or second] ping comprises an alert on the display device, the auditory device, and a vibration device of the wearable device of the user, and wherein the second alert further comprises a location of the customer within an entity location”. If this is removed from the claimed invention and the claimed inventions remains the same beyond the removal of aspects not supported the 101 rejection would likely be applied again.

Regarding the potential non compliant amendment for claim(s) 1, 10, and 16, see the following.

The new limitation confirm a location of the second user being co-located with a manager or other associate as determined to be required for approval of one or more customer products or services is nearly identical to withdrawn claim(s) 2, 11, and 17 which states “coordinating manager co-localization to the location of the user with the customer and allow manager approval of product via manager wearable device.”  Furthermore the applicant’s citation of support for all the current amendments (instant specification Fig. 9 and [0030-0035, 0079-0082]) are directed to subject matter in withdrawn claim(s).  However given that it does not appear to be an intentional attempt to submit a non compliant amendment it is interpreted in a manner such that it is not a non compliant amendment.  It is highly recommended that the limitation be amended in view of these comments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 8, 10, 16 and 21-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 1, 8, 10, 16 and 21-23 is/are rejected.  Representative claim(s) 1, 10, and 16 recite(s) “transmitting a first ping to the wearable device of a first user to greet the customer at the location wherein the first ping comprises a first alert on the display device, the auditory device, and a vibration device of the wearable device of the first user;
transmit a second ping to the wearable device of a second user to greet the customer upon conditions indicating the first user is unavailable wherein the second ping comprises a second alert on the display device, the auditory device, and a vibration device of the wearable device of the second user, and wherein the second alert further comprises a location of the customer within an entity location.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites “convert ping to an alert on the display device and the auditory device of the wearable device of the user” which does not appear to be supported by the originally filed disclosure.  Applicant cited Figs. 2, 4, and 10 and [0005, 0009, 0031, 0036, 0042, 0043, 0052, 0061, 0065, 0073, 0076, 0078, 0084, 0085] for the limitation.  However Examiner notes the closest portions of the original disclosure include
[0043, 0052] wearable device with output component comprising display, auditory, vibratory, etc;
Fig. 10 items 1004 and 1006 and [0083-0084] “communicating [the alert] with the one or more wearable devices associated with the users” (first transmit limitation) and “the system pay present an alert and instructions for the alert to the wearable devices of the users” and “The presentation may be an audio, display, or vibration at the wearable devices of the users alerting the users of the alert.”;
[0005, 0031] communicate with first user and if needed alternative user;
[0009] alert first user;
Fig. 4 item 510 and [0061] and Fig. 11 item 1112 and [0089] provide a ping or transmit a request to an alternative user (second transmit limitation).  Additionally there is no display step (in contrast to 1004 and 1006) as claimed.
None of these portions however disclose the above bolded claim language.
The specification at most teaches a wearable device capable of providing an audio, display, or vibration data (not all at the same time).  The transmitted message to the user of the wearable device is called a message, alert, request, or ping and it is unclear if these are the same message or different types of messages.  The transmitted message is displayed (not converted) as audio, display, or vibration data (not all at the same time).  A backup user or additional user may also be given the message (backup user if first user is busy) however the backup user or additional is not shown to have the message displayed.
Appropriate correction/clarification is required.  Claim(s) 8 and 21-23 is/are rejected because they depend on claim(s) 1, 10, and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 5, 10, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2016/0012410 A1) in view of Van Nest et al. (US 2013/0254304 A1), Jooste et al. (US 2016/0034696 A1), and Calderaro et al. (US 2003/0004783 A1).

Regarding claim 1, 10, and 16 (currently amended), Hanson teaches a computer-implemented method for wearable device integration for customer application and transitioning, the method comprising:
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations [see at least [0024, 0031] for a computer 101 or server 204 which includes a memory, processor, and means of communication]:
a device to one or more users associated with an entity, wherein the device comprises parts [see at least [0081-0082] associate user of entity computing device; [0061, 0048, 0084] for 412 associate user device where the associate user is of a bank (entity) ];
identifying user associated with a device and identify user skills and specialization [see at least [0082-0084] for step 806 where a user associated with a device is identified; [0085-0086] step 810 identifies a user based on a user skillset], wherein identifying the user associated with the device and identifying the user skills and specialization comprises: (1) automatically monitoring user experiences with customers during employment obligations for automatically recording user skills and specialization [Examiner notes: the identifying limitation has intended use of “for automatically recording user skills and specialization” and is given limited patentable weight as it is merely citing an intended result,
then see at least [0119] real time monitoring during working hours of associate user to determine associate user is at a location of a customer, monitoring includes asking associate to assist the customer, monitoring includes receiving a response from the associate that the associate is busy with another customer (user experience) and therefore can’t help the customer who is requesting help (thus a) real time monitoring during working hours of associate user experience while the associate is with a customer and b) the monitoring is only performed by a computer thus automatic monitoring);
[0109] for both customer and employee activity history is monitored to determine customer need and employee expertise; [0053] store (record) employee skills (a profile/record), where only the computer performs recording of skills thus automatically recording] and (3) storing, in a record contained in a memory device, user skills and specializations identified from the monitoring of user experiences and other data [see at least [0053, 0026] store (record) employee skills (a profile/record) and a database for storing data; [0109] for both customer and employee activity history is monitored to determine customer need and employee expertise and other data on employee skills];
identifying one or more customers at a location associated with the entity, wherein the one or more customers require a user associated with the entity with specific skills or specialization [see at least [0108, 0082] step 1110 identify customer and customer location; [0085-0086] for a customer requires a specific skill and an employee close to the customer is identified];
identifying the devices at the location associated with the entity, wherein identifying the devices at the location further comprises determining if the user associated with the device is criteria [see at least [0081-0082] for identify devices at a company location [0085-0086] determine if employee of device has a particular skillset];
automatically generating a match between the one or more customers at the location with one or more users at the location based on skills or specialization [see at least [0085-0086] for match an employee to a customer based on employee’s skill and location, where the computer is performing the action thus automatically]; and
transmitting a first ping to the wearable device of a first user to greet the customer at the location wherein the first ping comprises a first alert on the display device, , and a vibration device of the wearable device of the first user;
transmit a second ping to the wearable device of a second user to greet the customer upon conditions indicating the first user is unavailable wherein the second ping comprises a second alert on the display device, , and a vibration device of the wearable device of the second user, and wherein the second alert further comprises a location of the customer within an entity location [as noted in the 112 rejections above, the transmit limitations above are interpreted based on broadest reasonable interpretation of instant specification Figs. 4, 10, and 11 and [0005, 0009, 0031, 0043, 0052, 0061, 0083-0084, 0089],
the transmit limitations are interpreted as user of the wearable device is given a message and the message is displayed (not converted) as audio, display, or vibration data (not all at the same time).  A backup user or additional user may also be given the message (backup user if first user is busy) however the backup user or additional is not shown to have the message displayed,
then see at least see at least [0086] notify employee to meet customer as the customer’s location; [0087] employee is shown the message, employee may notify system that the employee is unavailable, and in response to notification of the employee being unavailable send the message to another employee thus repeating the process with the another employee,]; and
confirm a location of the second user being co-located with a manager or other associate as determined to be required for approval of one or more customer products or services [as noted in the claim interpretation section above, the confirm limitation is interpreted as determine a location of the second user instead of being a non compliant amendment,
then see at least see at least step 1110 identify customer and customer location; [0085-0086] for a customer requires a specific skill and an employee close to the customer is identified; [0081-0082] for identify devices at a company location; [0085-0086] determine if employee of device has a particular skillset; [0085-0086] for match an employee to a customer based on employee’s skill and location, where the computer is performing the action thus automatically].

Hanson doesn’t/don’t explicitly teach but Van Nest discloses
determining if the user associated with the device is currently with another customer [see at least [0075] for “For example, an employee who is already assisting a customer may select the “On-The-Spot-Help” option 84 c to indicate that the employee is not available”];
automatically generate a match between the one or more customers at the location and one or more users at the location based on skills or specialization and users that are not with another customer [see at least [0075] for “For example, an employee who is already assisting a customer may select the “On-The-Spot-Help” option 84 c to indicate that the employee is not available” [0084] if an employee is available and has a skill match to the customer request ( [0081-0083] explains skill match) , the employee and customer are matched; [0088] match based on location and available because not with another customer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with Van Nest to include the limitation(s) above as disclosed by Van Nest.  Doing so would a) further define what an available and unavailable associate is, b) further define how customers and associates are matched, and c) both and a and b will help ensure “customers who are assisted by a sales associate are much more likely to buy an item than customers who do not receive assistance” [see at least Van Nest [0004] ].

Hanson in view of Van Nest doesn’t/don’t explicitly teach but Jooste discloses
deploying a wearable device, wherein the wearable device comprises a display device and an auditory device;
deployed wearable device, the deployed wearable device;
wearable devices [for the limitations,
the limitations above are interpreted based on broadest reasonable interpretation of instant specification [0031],
then see at least [0006-0008] wearable device is provided (deployed); [0047, 0073] wearable device with visual, auditory, and tactile components such as display, speaker, etc].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson in view of Van Nest with Jooste to include the limitation(s) above as disclosed by Jooste.  Doing so would further define Hanson in view of Van Nest’s (Hanson [0024] and Van Nest [0026]) mobile device to include a wearable device [see at least Jooste [0038, 0047, 0073] ].
Furthermore, all of the claimed elements were known in the prior arts of Hanson, Van Nest, and Jooste and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Hanson in view of Van Nest and Jooste doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such employee matching to a task, Calderaro discloses wherein the user skills and specialization comprises: (2) receiving, as an input from the user or a manager user skills and specialization and (3) storing user skills and specializations identified from the received inputs [see at least [0045, 0049] system analyses user data to generate a user skill assessment and managers can enter data that used to generate the assessments; [0117-0118] a manager (management) can input keywords (user skill and specialization) about an employee where keyword includes at least a conference [0017, 0117] skill can be a keyword such “a particular critical skill might be needed to” attend a conference; [0118] release stored input keyword thus storing (stored) input keyword (user skill and specialization) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson in view of Van Nest and Jooste with Calderaro to include the limitation(s) above as disclosed by Calderaro.  Doing so would help further ensure the right employee is picked for a task [see at least Calderaro [0013, 0117-0118] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Hanson in view of Van Nest and Jooste and Calderaro and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, modified Hanson teaches the system of claim 1, wherein deploying the wearable device to one or more users further comprises and 
Hanson teaches other devices across the entity, wherein the user is an associate engaged in obligations for the entity [see at least [0061, 0048, 0084] for 412 associate user device where the associate user is of a bank (entity) ].

Modified Hanson doesn’t/don’t explicitly teach but Jooste discloses deploying an electronic watch with an interactive interface for communication with other wearable devices [see at least [0006-0008] wearable device is provided (deployed); [0048] wearable device can be a watch; [0047, 0073] wearable device with visual, auditory, and tactile components such as display, speaker, etc; Fig. 7b items 760a, 760b, 770a, 770b and [0060] wearable devices in communication with each other via communication interfaces; Fig. 6 and [0053] interactive interfaces on wearable device for controlling various functions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hanson with Jooste to include the limitation(s) above as disclosed by Jooste.  Doing so would further define modified Hanson’s (Hanson [0024] and Van Nest [0026]) mobile device to include a wearable device [see at least Jooste [0038, 0047, 0073] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Hanson and Jooste and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Van Nest, Jooste, and Calderaro as applied to claim(s) 1, 10, and 16 above and further in view of Chakravarthy et al. (US 2013/0179494 A1).

Regarding claim 21-23, modified Hanson teaches the computer-implemented method of claim 16, wherein identifying the wearable devices at the location associated with the entity as well as the deployed wearable device.

Modified Hanson (Hanson [0118] ) teaches location being determined in various ways based on a user doesn’t/don’t explicitly teach location via social network however, in the field pertinent to the particular problem with which the applicant was concerned such as user location tracking via social networking, Chakravarthy discloses further comprises determining the geolocation of the user associated with the device using social network data [the limitation above is interpreted based on broadest reasonable interpretation of instant specification [0065],
see at least [0002] a system to keep workplace connected; [0003-0006] location information obtained (determined) from the system which is an enterprise (social) network; Fig. 14 and [0038, 0099] map of users locations determined via enterprise (social) network; [0100] user device with geolocation features].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hanson with Chakravarthy to include the limitation(s) above as disclosed by Chakravarthy.  Doing so would further define modified Hanson’s other location determination methods to include allowing locations data to be used in various way such as privacy, internal and external members of an enterprise sharing data (similar to Hanson notifying customer or employee of each other’s location), maps, etc such that the modified Hanson’s (Hanson [0001] ) goal of location determination is simplified (a map) and additionally rules used to data share between users is clearly defined [see at least Chakravarthy [0002-0003, 0009-0011, 0038, 0099] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Hanson and Chakravarthy and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Nest – WO 2013141894 A1 (relevant because it teaches
determining if the user associated with the device is currently with another customer;
automatically generate a match between the one or more customers at the location and one or more users at the location based on skills or specialization and users that are not with another customer)
Bhatt – An Access Control Framework for Cloud-Enabled Wearable Internet of Things (relevant because it teaches a) that while numerous wearable devices are available in the market today, security and privacy are key factors for wide adoption of Wearable Internet of Things (WIoT) and b) the objectives of an access control framework and relevant open problems)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624